489 S.E.2d 853 (1997)
227 Ga. App. 731
J & C POULTRY
v.
REYES-GUZMAN.
THE CRIDER COMPANIES/CRIDER POULTRY et al.
v.
REYES-GUZMAN.
Nos. A97A0675, A97A0676.
Court of Appeals of Georgia.
June 16, 1997.
Reconsideration Denied July 29, 1997.
*854 Tillman, McTier, Coleman, Talley & Newbern, George T. Talley, Valdosta, for appellant (case no. A97A0675).
Brown & Livingston, Charles H. Brown, Jeffrey S. Akins, Statesboro, for appellants (case no. A97A0676).
Evans & Brantley, William V. Evans, Douglas, for appellee.
McMURRAY, Presiding Judge.
The Crider Companies/Crider Poultry ("Crider") and J & C Poultry Company ("J & C") filed these appeals from a superior court order reversing the appellate division of the State Board of Workers' Compensation's finding that Juan Reyes-Guzman is ineligible for workers' compensation benefits because his job as a poultry worker places him within OCGA § 34-9-2(a)'s "farm laborers" exemption. The superior court concluded that this exemption does not apply because Guzman's workgathering, boxing and loading chickenswas more akin to trade and commerce than to the cultivation of chickens. We affirm because Guzman's status as an employee of an independent contractor, not a chicken farmer, retained by the processor only to catch, box and transport chickens in the processor's trucks, does not place him within OCGA § 34-9-2(a)'s "farm laborers" exemption.
OCGA § 34-9-2(a) provides that the Workers' Compensation Act shall not apply to "farm laborers." While many reasons have been given to explain this exemption, the common object seems to be exclusively for the protection of farmers. See Larson, Law of Workmen's Compensation, 1C § 53.30.[1] The term "farm laborers," as used in OCGA § 34-9-2(a), has therefore been given its ordinary signification. See Oft v. Sims, 142 Ga.App. 9, 235 S.E.2d 41. That is, farm labor includes all direct and incidental activities involving the cultivation of agricultural crops and the growing, feeding and management of "livestock ... chickens, turkeys, swine, etc." Ga. Power Co. v. Fletcher, 113 Ga.App. 559, 561(2), 562(2)(a), 148 S.E.2d 915. The question then, in the case sub judice, is whether Juan Reyes-Guzman (as a matter of law) was so employed.
"Sometimes intensive specialization, if carried too far, is enough to transform agriculture to commerce." Larson, Law of Workmen's Compensation, 1C § 53.34. And this is why "exclusivity of the employer's operations may be used to determine whether a worker who performs a non-farming [or farming] function is [or is not] doing work incidental to farming.... Glen Oak's, supra; Culpepper v. White, 52 Ga.App. 740(1), 184 S.E. 349 (1936). The focus of the exemption is the status of the employee, not the total activities of the employer." Lumber City Egg Marketers v. Piercy, 217 Ga.App. 584, 585, 458 S.E.2d 364. From this perspective, we observe, in the case sub judice, that Guzman was not working for a chicken farmer when he was injured. He was employed by a company which had nothing to do with chicken growing, feeding or management. J & C specialized in capturing, boxing and loading animal freight for Crider, a chicken processor which purchased chickens from chicken farmers. Under these circumstances, we cannot say the superior court erred in finding that Guzman's job was more akin to trade and commerce than to the cultivation of chickens, and concluding that Guzman was not, as a matter of law, a farm laborer within the meaning of OCGA § 34-9-2(a). Saying otherwise would place the "farm laborers" exemption beyond the scope of its intended object, i.e., the economic welfare of farmers.
*855 See Larson, Law of Workmen's Compensation, 1C § 53.30.
Since the controlling issue in the cases sub judice (whether compartmental sub-contracting of farming activities effects OCGA § 34-9-2(a)'s "farm laborers" exemption) has not been addressed in this state, we cannot say Crider and J & C acted unreasonably in defending against Guzman's claim for workers' compensation benefits. Such borderline cases over the scope of the farm labor exemption have been the subject of controversy in Georgia as well as other jurisdictions. See Hiers & Potter, Ga. Workers' CompensationLaw & Practice (2nd ed.), § 2-2.2; and, Larson, Law of Workmen's Compensation, 1C § 53.30 et seq. Accordingly, the trial court erred in assessing attorney fee damages against Crider and J & C pursuant to OCGA § 34-9-108(b)(1). This part of the trial court's judgment is hereby reversed.
Judgments affirmed in part and reversed in part.
BEASLEY and SMITH, JJ., concur.
NOTES
[1]  Neither turpentine producers, Pridgen v. Murphy, 44 Ga.App. 147, 160 S.E. 701, nor truck farmers who are also engaged in "buying, selling, and hauling farm products and other articles of merchandise, and employing trucks and men to operate and care for them, ... as to this portion of [their] business, [are] exempt from the provisions of the [workers'] compensation act." Ballard v. Butler, 45 Ga.App. 837, 837(2), 166 S.E. 220. See also "Utica Mut. Ins. Co. v. Winters, 77 Ga.App. 550, 48 S.E.2d 918 (1948) (employer engaged in the automobile business, the gasoline business and farming); Free v. McEver, 79 Ga.App. 831, 54 S.E.2d 372 (1949) (employer engaged in meat packing business as well as agriculture)." (Emphasis omitted.) Glen Oak's Turf v. Butler, 191 Ga.App. 840, 383 S.E.2d 203.